                  Case 1:19-cv-03303-APM Document 6 Filed 11/14/19 Page 1 of 1
Rev. /201



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


EASTCOAST SIDING, INC.


                     Plaintiff
                                                       Civil No.                 19-3303       (APM)
               vs.

SELECTIVE INSURANCE COMPANY                          Category M
OF AMERICA

                         Defendant




                                     REASSIGNMENT OF CIVIL CASE

      The above-entitled case was reassigned on    11/14/2019      from Judge Emmet G. Sullivan

to Judge Amit P. Mehta                               by direction of the Calendar Committee.



                                   (Case Transferred by Consent)


                                                                JUDGE ELLEN S. HUVELLE
                                                                Chair, Calendar and Case
                                                                Management Committee


cc:           Judge Emmet G. Sullivan                              & Courtroom Deputy
              Judge Amit P. Mehta                          & Courtroom Deputy
            Liaison, Calendar and Case Management Committee
